Citation Nr: 1029842	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  09-42 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to December 
1954.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Louisville, Kentucky 
(RO).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The evidence of record shows that the Veteran's currently 
diagnosed bilateral hearing loss is related to his military 
service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  Without deciding whether the notice and 
development requirements of the VCAA have been satisfied in the 
present case, this law does not preclude the Board from 
adjudicating the issue involving the Veteran's claim for service 
connection for bilateral hearing loss as the Board is taking 
action favorable to the Veteran by granting service connection 
for this disorder.  As such, this decision poses no risk of 
prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination 
as to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).  For certain chronic disorders, including 
sensorineural hearing loss, service connection may be granted if 
the disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Impaired hearing is considered a disability for VA purposes when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records are unavailable and are 
presumed to have been destroyed in a fire at the National 
Personnel Records Center.  The Board therefore has a heightened 
obligation to consider carefully the benefit-of-the-doubt rule.  
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).


An October 1984 prescription bottle label stated that the Veteran 
was prescribed boric acid for use in his ear on a daily basis 
before meals and at bedtime.  A June 1990 private medical report 
stated that the Veteran's left ear was lavaged of debris.  A 
March 1996 private medical report stated that the Veteran's left 
ear was lavaged.  The ear canal was noted to be irritated and 
infected.

A February 2001 private audiometry report stated that the average 
pure tone threshold for the frequencies 500 Hertz, 1000 Hertz, 
and 2000 Hertz were 23 decibels in the right ear and 22 decibels 
in the left ear.  Speech discrimination testing was 92 percent in 
the right ear and 92 percent in the left ear.  The report stated 
that the Veteran had tinnitus.

An April 2007 private audiometry report stated that the average 
pure tone threshold for the frequencies 500 Hertz, 1000 Hertz, 
and 2000 Hertz were 32 decibels in the right ear and 33 decibels 
in the left ear.  Speech discrimination testing was 84 percent in 
the right ear and 84 percent in the left ear.

An August 2008 private medical report stated that the Veteran' 
complained of difficulty hearing and had been periodically seen 
for hearing loss, with the previous visit in April 2007.  After 
physical examination, the relevant impressions were impacted 
cerumen, adhesive otitis media, and abnormal auditory perception.  
The plan stated that the possibility of a tympanoplasty was 
discussed with the Veteran.

In an October 2008 statement, the Veteran's spouse stated that 
the Veteran had written her a letter from Korea in 1954 which 
stated that he had been treated for an ear infection.  She stated 
that the Veteran had reported that his ear drum had burst and he 
had periodical drainage from the left ear.  The Veteran's spouse 
reported that the Veteran regularly saw doctors for his ear 
disorder after separation from military service and was 
prescribed boric acid and alcohol drops to keep his ear dry and 
free of drainage.

A March 2009 VA audiological examination report stated that the 
claims file had been review.  The report stated that the February 
2001 private audiometry report showed "moderate to profound" 
sensorineural hearing loss from 3000 Hertz to 8000 Hertz in both 
ears.  On audiological testing, puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
40
85
80
LEFT
55
40
85
90
90

Using the Maryland CNC word list, speech recognition was 84 
percent in the right ear and 64 percent in the left ear.  
Accordingly, a bilateral hearing loss disability is currently 
shown for VA purposes.  38 C.F.R. § 3.385.  The examiner stated 
that the Veteran's left ear hearing loss was "mixed in nature" 
and needed further evaluation by an otolaryngologist.  The 
examiner stated that an etiological opinion could not be given 
without report to mere speculation because of the absence of the 
Veteran's service treatment records.

A June 2009 letter from a private physician stated that the 
Veteran had been treated by the physician "for a number of 
years" for ear complaints.  The letter stated that the Veteran 
had adhesive otitis media of the left ear with a 
myringostapediopexy present.  The letter also stated that the 
Veteran "has had destruction of his ear as a result of chronic 
infections."  The private physician stated that it was his 
understanding that the Veteran's ear infections began during his 
military service in Korea and he had received treatment for them 
ever since.  The letter listed the other private physicians the 
Veteran had been treated by prior to seeking treatment from the 
current private physician, and stated that those physicians had 
passed away and records were no longer available from them.  The 
examiner stated that the Veteran was felt to be "reliable, 
honest, and very ethical" and that "[i]n my opinion, his 
service in Korea contributed to his problems."

The preponderance of the evidence of record shows that the 
Veteran's currently diagnosed bilateral hearing loss is related 
to military service.  While the Veteran's service treatment 
records are unavailable, the Veteran has repeatedly stated that 
he was treated for a left ear infection during active military 
service in Korea.  He has also stated that he received continual 
treatment for these symptoms after separation from military 
service, up and to the present day.  The Board finds that the 
Veteran's statements are competent to show that he experienced 
ear symptoms during military service and after separation from 
military service.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007) (noting that lay testimony is competent to establish 
observable symptomatology but not competent to establish medical 
etiology or render medical opinions); Washington v. Nicholson, 21 
Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an 
appellant is competent to provide information regarding visible, 
or otherwise observable, symptoms of disability"); see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. 
Cir.2007) (holding that "[w]hether lay evidence is competent and 
sufficient in a particular case is a fact issue to be addressed 
by the Board rather than a legal issue to be addressed by the 
[Court of Appeals for Veterans Claims]").

In addition, the Board finds that the Veteran's statements are 
credible.  While there is no medical evidence that substantiates 
the Veteran's claims dated prior to 1984, the Veteran has stated 
that his first three physicians are now deceased and records are 
not available from them.  This information was confirmed by the 
Veteran's current physician in the June 2009 letter.  
Furthermore, the Veteran's spouse reported that the Veteran 
contemporaneously reported being treated for an ear infection 
while in Korea in 1954, and sought treatment for the disorder 
continuously after separation from military service.  In 
addition, the available medical evidence of record is consistent 
with the Veteran's claims.  The October 1984 prescription bottle 
label shows that the Veteran was being prescribed treatment 
consistent with an ear infection.  The available reports dated in 
June 1990 and March 1996 are consistent with treatment of an ear 
infection.  Finally, the June 2009 letter from a private 
physician stated that the Veteran's left ear hearing loss was 
caused by chronic ear infections.  Accordingly, the Veteran's 
statements are both competent and credible evidence that his 
symptoms began during military service and that he had a 
continuity of symptomatology to the present day.  See Davidson v. 
Shinseki, 581 F.3d 1313 (2009) (holding that, under certain 
circumstances, lay evidence can be competent and sufficient to 
establish the etiology or diagnosis of a condition.)

Finally, the medical evidence of record relates the Veteran's 
currently diagnosed bilateral hearing loss to the in-service left 
ear infection.  The June 2009 letter from a private physician 
stated that the Veteran's "service in Korea contributed to his 
problems."  While the March 2009 VA audiological examination 
report did not relate the Veteran's bilateral hearing loss to 
military service, the report stated that no opinion could be 
provided whatsoever without resort to mere speculation.  As such, 
the March 2009 VA audiological examination report is of no 
probative weight when determining the etiology of the Veteran's 
currently diagnosed bilateral hearing loss.  See Fagan v. 
Shinseki, 573 F.3d 1282, 1289 (Fed.Cir.2009) (noting that an 
examiner's statement that he is unable to come to an opinion is 
neither positive nor negative evidence in support of service 
connection).

In summary, the competent, credible, and probative evidence of 
record shows that the Veteran experienced in-service symptoms 
consistent with a left ear infection which continued after 
separation from military service, there is post-service medical 
evidence of a left ear disorder caused by an ear infection, and 
the only probative medical evidence of record relates the 
Veteran's currently diagnosed bilateral hearing loss to those 
symptoms.  Accordingly, applying the doctrine of reasonable 
doubt, the Board finds that the Veteran's bilateral hearing loss 
is related to active military service.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  As such, service connection for bilateral 
hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


